Exhibit 10.1

EXECUTIVE OFFICER EMPLOYMENT AGREEMENT

This Executive Officer Employment Agreement (this “Agreement”) is being entered
into on August 31, 2015 and effective as of September 15, 2015 (the “Effective
Date”) by and between AMERISAFE, Inc., a Texas corporation with its principal
place of business in DeRidder, Louisiana (the “Company”) and Neal Fuller, a
competent individual of the lawful age of majority who will principally render
his services in DeRidder, Louisiana (the “Employee”).

WITNESSETH:

WHEREAS, Employee desires to induce the Company to employ him and Employee
desires to engage in an employment relationship with the Company and the Company
desires to induce Employee to become employed by the Company and the Company
desires to employ the Employee under the specific terms and conditions as set
forth below;

NOW, THEREFORE, in exchange for good and valuable consideration, the sufficiency
and receipt of which is hereby acknowledged and in exchange for the mutual
covenants and obligations contained in this Agreement, the Company and Employee
hereby covenant and agree as follows:

 

1. Employment.

 

  (a) The Company hereby agrees to employ Employee, and Employee hereby accepts
such employment with the Company, for the period set forth in Section 2 hereof,
subject to the terms and conditions hereinafter set forth.

 

  (b) Employee affirms and represents that he is under no obligation to any
former employer or other person or entity which is in any way inconsistent with,
or which imposes any restriction upon, Employee’s employment hereunder with the
Company, the employment of Employee by the Company, or Employee’s undertakings
under this Agreement.

 

2. Term of Employment. Unless earlier terminated as provided in this Agreement,
the term of Employee’s employment under this Agreement shall be for a period
beginning on September 15, 2015 and ending on March 1, 2018; provided, however,
that this Agreement shall automatically renew for successive one year periods,
unless either party shall notify the other in writing 30 days prior to the third
anniversary date or any successive anniversary date that such party does not
intent to renew this Agreement. Such period, plus any annual renewal periods,
or, if Employee’s employment hereunder is earlier terminated as provided herein
and including termination pursuant to Section 9, or such shorter period, is
sometimes referred to herein as the “Employment Term”.

 

3.

Duties. Employee shall be employed by the Company as a senior executive officer
and shall endeavor in good faith to competently perform such duties as inherent
in Employee’s employment or any designated job position or as specified by the
Company and shall also perform and discharge such other employment duties and
responsibilities as the Board of Directors or the Chief Executive Officer of the
Company shall from time



--------------------------------------------------------------------------------

  to time reasonably determine, not inconsistent with Employee’s position as a
senior executive officer with the Company. Employee shall also comply with any
By-Laws of the Company, as applicable. Employee shall perform Employee’s duties
principally at the offices of the Company at 2301 Highway 190 West, DeRidder,
Louisiana, with such travel to such other locations from time to time as the
Board of Directors or the Chief Executive of the Company may reasonably request.
Except as may otherwise be approved in advance by the Board of Directors of the
Company, and except during vacation periods and reasonable periods of absence
due to sickness, injury or disability, Employee shall devote Employee’s full
time throughout the Employment Term to the services required of Employee
hereunder; provided that the foregoing shall not prohibit Employee from engaging
in reasonable charitable, civic, and community activities. Employee shall render
Employee’s business services exclusively to the Company and its subsidiaries and
affiliate entities during the Employment Term and shall use his good faith
efforts, judgment and energy to improve and advance the business and interests
of the Company and its subsidiaries in a manner consistent with the duties of
Employee’s position. Employee shall diligently, prudently, professionally, and
responsibly perform his duties and shall discharge his employment utilizing his
best faith efforts and prudent judgment with a high degree of proficiency and
competency and for the exclusive interest of the Company.

 

4. General Compliance, Code of Ethics and Conflicts of Interest.

 

  (a) Employee shall comply with all applicable laws and regulations (federal,
state and local) and shall comply with all applicable directives, orders, and
regulations of any governmental agency or regulatory body including federal,
state, and local agencies and bodies. Employee shall also comply with all
policies and procedures of the Company and directives of the Board of Directors.
Employee understands, acknowledges and agrees that he holds a position of trust
and that fiduciary duties and responsibilities may apply under applicable law
and that these duties and responsibilities may be continuing in nature, even
after separation from employment. Employee agrees to fully and faithfully
perform and discharge all such duties, responsibilities, and obligations.

 

  (b) Employee has an obligation to act in an ethical manner in dealings with
the Company, with co-employees, with customers and any third party. In this
regard, Employee is required to be honest, forthright and to not take any action
or make statements or engage in any conduct which is unethical, improper or
which could create the appearance of impropriety. In addition, Employee shall
not engage in any conduct, take any actions or make statements which negatively
reflect upon Company or in any way harm or potentially cause harm to the
Company’s image, reputation or good will.

 

  (c) Employee must also ensure that he does not engage in any conflict of
interest. In this regard, Employee shall not engage in any activity or conduct
which is contrary to the exclusive interests of or in conflict with the
exclusive interests of the Company. All business opportunities presented to
Employee during the course and scope of his employment or while employed with
the Company are to be used for the benefit of the Company only. Further,
Employee shall not take any position contrary to the Company’s interests or
inconsistent with Employee’s employment with the Company.

 

- 2 -



--------------------------------------------------------------------------------

5. EEO Compliance. Employee shall not engage in any conduct which constitutes or
which may be considered an unlawful employment practice or which violates or
could violate any employment practices, equal employment opportunity,
discrimination, or retaliation laws or regulations (federal, state, or local).
Employee acknowledges that the Company is an Equal Opportunity Employer and
prohibits all forms of unlawful discrimination in the terms and condition of
employment, it prohibits all forms of harassment, including sexual harassment,
and it prohibits retaliation against any employee who engages in protected
activity.

 

6. Salary and Bonus.

 

  (a) Salary. As compensation for the services to be performed by the Employee
hereunder during the Employment Term, the Company shall pay the Employee a base
salary at the annual rate of not less than Three Hundred Thousand and No/100s
Dollars ($300,000.00) (said amount, together with any increases thereto as may
be determined from time to time by the Compensation Committee of the Board of
Directors of the Company in its sole discretion, being hereinafter referred to
as “Salary”). Any Salary payable hereunder shall be paid in regular intervals in
accordance with the Company’s established and regular payroll practices from
time to time in effect, but in no event less than monthly.

 

  (b) Bonus. Employee shall be eligible to receive bonus compensation from
Company for each fiscal year (or portion thereof) occurring during the
Employment Term in amounts, if any, as may be determined by the Compensation
Committee of the Board of Directors of the Company in its sole discretion, which
may include performance-based criteria or annual incentive plans to be
established from time to time by such Committee in its sole discretion, provided
that any such Bonus so awarded shall be paid in the calendar year following the
year in which the services for which such Bonus is awarded were performed.

 

  (c) Withholding and Taxes. The payment of any Salary and Bonus and the payment
of any separation pay pursuant to this Agreement, shall be subject to applicable
withholding and payroll taxes, and such other deductions as may be required
under the Company’s employee benefit plans.

 

7. Other Benefits.

During the Employment Term, Employee shall:

 

  (a) be eligible to participate in all employee fringe benefits and pension,
retirement or profit sharing plans that may be provided by the Company for its
other senior executive officers in accordance with the provision of any such
plans, as the same may be in effect from time to time;

 

- 3 -



--------------------------------------------------------------------------------

  (b) be eligible to participate in all medical and health plans or other
employee welfare benefit plans that may be provided by the company for its other
senior executive officers in accordance with the provisions of any such plans,
as the same be in effect from time to time;

 

  (c) be entitled to at least 23 vacation/personal days in each anniversary
year; Employee shall also be entitled to all paid holidays given by the Company
to its other senior executive officers;

 

  (d) be entitled to sick pay and disability benefits in accordance with any
Company policy that may be applicable to other senior executive officers from
time to time;

 

  (e) be entitled to a car allowance consistent with established Company
practices as of the date hereof and which may be in effect from time to time;

 

  (f) be entitled to accrue earned and unused vacation time and carry such
unused time forward from year to year during the Employment Term, provided the
amount of accrued and unused time shall not exceed 200 hours at any time during
the term hereof; and

 

  (g) be entitled to reimbursement for all reasonable and authorized
out-of-pocket business expenses incurred by Employee in the performance of
Employee’s duties hereunder in accordance with Company policies and practices
that may be applicable to senior executive officers from time to time, provided
that such business expenses shall be reimbursed, if at all, not later than the
year following that in which such expenses are incurred, and that the amount of
expenses eligible for reimbursement during one taxable year may not affect the
amount of expenses eligible for reimbursement in another taxable year.

 

8. Confidential Information. Employee hereby covenants, agrees and acknowledges
as follows:

 

  (a)

Employee has and will have access to and will participate in the development of
or be acquainted with confidential and proprietary information and trade secrets
that directly or indirectly relate to the business, prospects, operations and
other aspects of the Company and any other present or future subsidiaries and
affiliates of the Company (collectively with the Company, the “Companies”),
including but not limited to (1) customer lists; the identity, lists or
descriptions of new or prospective customers; financial statements; cost reports
or other financial information; contract proposals or bidding information,
business plans; training and operations methods and manuals; personnel records;
software programs; reports and correspondence; and management systems, policies
or procedures, including related forms and manuals; (2) information pertaining
to future developments such as future marketing or acquisition plans or ideas;
and (3) all other tangible and intangible property, which are used in the
business and operations of the Companies but not made public. The information
and trade

 

- 4 -



--------------------------------------------------------------------------------

  secrets relating to the business of the Companies described hereinabove in
this paragraph 8(a) are hereinafter referred to collectively as the
“Confidential Information”, provided that the term “Confidential Information”
shall not include any information (x) that is or becomes publicly available
(other than as a result of violation of this Agreement by the Employee), or
(y) that Employee receives or received on a non-confidential basis from a source
(other than the Companies or any of their representatives) that is not
prohibited from disclosing such information by a legal, contractual or fiduciary
obligation (provided, however that the Employee shall not be deemed to be in
violation of this clause 8(a)(y) unless he has actual knowledge of any such
obligation on the party of any such source). “Confidential Information” also
includes, but is in no way limited to: financial information, budgets, general
plans, business plans, data, trade secrets, computer software, technical
information, research and development, product and service information,
processes, insured lists, insured information, renewal and expiration dates,
pricing and underwriting information, processes, procedures and standards, sales
information, marketing information, bid information, job or project information,
contracts, purchasing information, data processing, formulas, designs, drafts,
drawings, systems, specifications, means, techniques, compilations, intellectual
property, inventions, developments and improvements, operational methods,
protocols, business strategies, market information, vendor or supplier
information, personnel matters and records and matters that are sensitive,
business, proprietary and confidential information. “Confidential Information”
also includes, but is in no way limited to, any other proprietary, confidential
or business information or documentation which is protected by or which is
otherwise defined as trade secrets under any federal or state trade secret laws
including, but in no way limited to, Louisiana’s Uniform Trade Secrets Act
(La.R.S. 51:1431, et seq.) or other applicable law.

 

  (b) Employee agrees that he will not use, disclose, communicate, disseminate
or otherwise make known, directly or indirectly, any Confidential Information to
any person or entity not employed by or directly affiliated with the Company.
Additionally, Employee agrees that he will not use any Confidential Information
for the benefit of himself or for the benefit of any other person or entity that
is not employed by or affiliated with the Company or in any way that may be
directly or indirectly competitive with or detrimental to the interests of the
Company.

 

  (c) In the event that Employee receives an order or subpoena from a court of
competent jurisdiction and venue or an order or subpoena from a governmental
agency with jurisdiction and authority, Employee shall, within forty-eight
(48) hours of receipt of such order or subpoena, immediately notify, by
telephone communication and in writing, the Company’s President or General
Counsel and Employee shall provide the Company’s President or General Counsel
with a copy of any such order or subpoena and Employee shall notify Company’s
President or General Counsel of whether or not he intends to comply with the
order or subpoena and Employee shall cooperate with the Company in any action it
takes in order to protect its rights or to contest or dispute the disclosure of
Confidential Information pursuant to such order or subpoena.

 

- 5 -



--------------------------------------------------------------------------------

  (d) Employee acknowledges and agrees that a remedy at law for any breach or
threatened breach of the provisions of this Section 8 would be inadequate and,
therefore, agrees that the Company shall be entitled to injunctive relief in
addition to any other available rights and remedies in case of any such breach
or threatened breach; provided, however, that nothing contained herein shall be
construed as prohibiting the Company from pursuing any other rights and remedies
available for any such breach or threatened breach.

 

  (e) Employee agrees that upon termination or separation of Employee’s
employment with the Company for any reason, Employee shall immediately return to
the Company all Confidential Information in Employee’s possession in whatever
form maintained (including, without limitation, computer disks and other
electronic and digital media).

 

  (f) The obligations of the Employee under this Section 8 shall, except as
otherwise provided herein, survive the termination of the Employment Term or the
termination or separation of Employee’s employment with the Company to the
maximum period allowed by applicable law.

 

9. Termination.

 

  (a) Employee’s employment hereunder shall be terminated upon the occurrence of
any of the following:

 

  (i) death of the Employee (Death);

 

  (ii) Employee’s inability to perform his duties or the essential functions of
his job, with or without accommodation, on account of disability or incapacity
for a period of one hundred eighty (180) or more days, whether or not
consecutive, within any period of twelve (12) consecutive months (Disability);

 

  (iii) Company Termination for Cause (as defined herein);

 

  (iv) Company Termination Without Cause (as defined herein);

 

  (v) Employee Termination for Good Cause (as defined herein); or

 

  (vi) Employee Termination Without Good Cause (as defined herein).

 

  (b) As used in this Agreement, “Company Termination for Cause” shall mean a
termination of Employee’s employment by action of the Board of Directors or
Chief Executive Officer of the Company (or their or his designee) at any time,
including during the Employment Term, based on any one or more of the following:

 

  (i) Employee’s conviction, guilty plea or plea of nolo contendere to any
felony, or to any crime of moral turpitude;

 

- 6 -



--------------------------------------------------------------------------------

  (ii) the willful misconduct of Employee, or the willful or continued failure
by Employee (except as a result of Disability or illness) to substantially
perform his duties to the Company, in either case which has a material adverse
effect on Company; or

 

  (iii) the willful fraud or material dishonesty of Employee in connection with
his performance of duties to the Company;

provided, however, that no Company Termination for Cause shall be deemed to have
occurred unless Employee is first given the opportunity to cure any acts or
omissions giving rise to a Company Termination for Cause (other than those acts
or omissions set forth in subsection 9(b)(i)) within 30 days of Employee’s
receipt of notice of such acts or omissions.

 

  (c) For purposes of this Agreement, “Employer Termination Without Cause” shall
mean a termination of Employee’s employment by the Company or the Company’s
nonrenewal of this Agreement for any reason or on any grounds other than a
“Company Termination for Cause.”

 

  (d) For purposes of this Agreement, “Employee Termination Without Good Cause”
shall mean a termination or resignation of employment by Employee or Employee’s
nonrenewal of this Agreement for any reason or for any grounds other than an
“Employee Termination for Good Cause.”

 

  (e) For purposes of this Agreement, “Employee Termination for Good Cause”
shall mean Employee’s termination of or resignation from Employment or
Employee’s nonrenewal of this Agreement for any one or more of the following
reasons:

 

  (i) a material diminution in Employee’s authority, duties or responsibilities;

 

  (ii) a material reduction in Employee’s Salary;

 

  (iii) a material reduction in the Employee’s ability to earn an annual Bonus
that results in a material reduction in the total annual compensation Employee
may earn;

 

  (iv) a termination of Employee’s participation in employee benefits provided
or existing as of the Effective Date unless such termination of employee
benefits is applicable to all senior executive officers of the Company or unless
termination is required or directed under the terms and conditions of any
applicable benefit plans, summary plan descriptions, insurance policies or
applicable law;

 

  (v) the relocation of Employee’s principal place of employment to a location
more than 35 miles from Employee’s principal place of business; or

 

  (vi) a material breach by the Company of this Agreement or any other agreement
governing Employee’s employment by the Company;

 

- 7 -



--------------------------------------------------------------------------------

provided, however, that Employee may not terminate or separate employment for
purposes of Employee Termination for Good Cause unless (i) within 60 days after
the date on which Employee obtains actual knowledge of the condition or event
giving rise to Employee Termination for Good Cause, Employee gives notice to the
Company that Employee does not wish to remain in the employ of the Company as a
result of such condition or event, (ii) the Company does not cure such condition
or event within 30 days after receiving the notice described in the preceding
clause (i), and (iii) Employee terminates employment within 180 days after the
date on which Employee obtains actual knowledge of the existence of such
condition or event. Any failure by Employee to terminate employment within such
180 day period after the initial existence of any condition or event giving rise
to Employee Termination for Good Cause shall constitute a waiver by Employee of
the Employee’s right to claim an Employee Termination for Good Cause as a result
of such condition or event.

 

  (f)

In the event that Employee’s employment is terminated at any time by a Company
Termination Without Cause or an Employee Termination for Good Cause, for a
twelve month period following the effective date of such termination, the
Company shall pay monthly (as severance, termination pay, separation pay,
contract payout, compensation, or liquidated damages) (i) the monthly Salary
that would have otherwise been payable to the Employee during such period, and
(ii) an amount equal to one-twelfth of the average of the three Bonuses (other
than any Bonuses granted to Employee under any plan or program that provides
incentive compensation based on a performance period of more than one year,
including any Long-Term Incentive Award granted under the AMERISAFE, Inc. 2012
Equity and Incentive Compensation Plan) most recently awarded under 6(b) and
under predecessor agreements (or, if less than three, the average of all Bonuses
awarded under 6(b) and under predecessor agreements). In the event that the
Employee’s employment is terminated prior to December 31, 2016, under
circumstances in which he is entitled to severance compensation pursuant to this
Section 9(f), the Bonus will be deemed to be 60% of his Salary. Each such
monthly payment shall be treated as a separate payment for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
will be paid during such period in accordance with the Company’s then existing
payroll practices, methods, or pay periods. In addition, in the event that
Employee’s employment is terminated at any time by a Company Termination Without
Cause or an Employee Termination for Good Cause, the Company will pay or
reimburse Employee for a twelve month period following such termination the
actual cost of COBRA continuing health coverage premiums, to the extent COBRA is
applicable and Employee elects COBRA continuing health coverage. In this regard,
if Employee is eligible for COBRA continuing health benefits and if Employee
timely elects COBRA continuing health care coverage, the Company will pay and/or
reimburse up to a maximum of twelve months of COBRA continuing health care
coverage premiums provided that such COBRA premiums shall be reimbursed, if at
all, not later than the year following that in which such premiums are incurred,
and that the amount of premiums eligible for

 

- 8 -



--------------------------------------------------------------------------------

  reimbursement during one taxable year may not affect the amount of premiums
eligible for reimbursement in another taxable year. It shall be at Company’s
option and discretion to either pay the COBRA premiums directly or to reimburse
Employee for premiums that Employee pays for COBRA continuing health coverage.
Any premiums or amounts due for COBRA continuing health coverage beyond the
twelve month period referenced above shall be at the sole cost and expense of
Employee and will not be paid or reimbursed by the Company. The above described
obligations of the Company (continuation of Salary and Bonus for a twelve month
period following and payment of COBRA premiums for a twelve month period
following Company Termination Without Cause or Employee Termination for Good
Cause) shall be the exclusive remedies and payment obligations and no other
amounts or obligations will be due and owing by the Company to Employee. In this
regard, Company Termination Without Cause and Employee Termination for Good
Cause may be effectuated at any time during the Employment Term or renewal and
the only amounts that Company will be obligated or required to pay are the
amounts calculated according to the formulas set forth above.

 

  (g) Notwithstanding anything to the contrary expressed or implied herein,
except as required by applicable law and except as set forth in Section 9(f)
above, the Company shall not be obligated to make any payments to the Employee
or on his behalf of whatever kind or nature by reason of the Employee’s
cessation of employment (including, without limitation, by reason of a Company
Termination for Cause, Employee Termination Without Good Cause, Death or
Disability), other than (i) such amounts, if any, of Employee’s Salary and Bonus
as shall be accrued, earned and remained unpaid as of the effective date of
employment separation and (ii) such other amounts, if any, which may be then
otherwise payable to the Employee pursuant to the terms of the Company’s
benefits plans or pursuant to Section 7 above.

 

  (h) To the extent that a payment becomes due to Employee under this Agreement
by reason of Employee’s termination of employment, the term “termination of
employment” will have the same meaning as “separation from service” under
Section 409A of the Code. Notwithstanding anything to the contrary expressed or
implied herein, if the Company makes a good faith determination that a payment
under the Agreement (i) constitutes a deferral of compensation for purposes of
Section 409A of the Code, (ii) is made to Employee by reason of his separation
from service and (iii) at the time such payment would otherwise be made Employee
is a “specified employee” within the meaning of Section 409A of the Code, the
payment will be delayed until the first day of the seventh month following the
date of such termination of employment to the extent required by Section 409A of
the Code.

 

10. Restrictive Covenants: Non-Competition and Non-Solicitation.

 

  (a)

Introduction. The restrictive covenants set forth in this Agreement prohibiting
competition and solicitation shall apply during the “Restricted Period,” as
defined

 

- 9 -



--------------------------------------------------------------------------------

  herein, in the “Restricted Area,” as defined herein. Employee acknowledges and
understands that one of the principal causes and considerations of the Company
employing or continuing to employ Employee in a senior executive officer
position is the restrictive covenants to which Employee is obligated under this
Agreement. Employee further acknowledges and agrees that he will be granted
access to and will be provided confidential, business and proprietary
information and trade secrets of the Company and that he will have access to and
will be provided confidential information and data to which only senior
executive officers have access and that the provision and access of such
information constitutes additional consideration in exchange for the restrictive
covenants contained herein. Additionally, the Company will continue to be
providing to Employee special and unique training opportunities and experience
and he will be obtaining knowledge, experience and skills through employment
with the Company that may not otherwise be obtained or acquired by Employee.

 

  (b) Restricted Period. For purposes of this Agreement, the “Restricted Period”
shall mean the Employment Term plus:

 

  (i) in the event that the employment of the Employee is terminated by a
Company Termination Without Cause or Employee Termination For Good Cause, a
period of twelve months. As such, the Restricted Period would be the Employment
Term and duration of employment and would extend beyond termination or
separation for twelve months; or

 

  (ii) in the event that the employment of the Employee is terminated by the
Company by a Company Termination For Cause, or by Employee’s Termination Without
Good Cause, the Non-Compete Period shall expire upon the effective date of
Employee’s separation of employment; provided, however, in such event, the
Company shall have the exclusive option and absolute right of extending the
Restrictive Period for a period of twelve months following the effective date of
the termination or separation of employment if Company: (1) delivers written
notice to the Employee irrevocably exercising such option before employment
termination or separation or within 180 days after employment separation or
termination and (2) agrees to pay and does pay the Employee the payments
provided for under Section 9(f) of this Agreement for such twelve month period.
If Company exercises this option and right and complies with the requirements
for same, the Restrictive Period shall be extended beyond the employment
separation effective date for the twelve month period designed and Employee
agrees and acknowledges that Employee is bound by such restrictive covenants for
the Restrictive Period.

 

  (c) Definition of Restricted Area. The term “Restricted Area” shall mean the
states, parishes, counties and municipalities designated in Attachment “A” which
is incorporated herein by reference as if copied in extension.

 

- 10 -



--------------------------------------------------------------------------------

  (d) Business of the Company. Employee acknowledges and understands that the
“business” of the Company involves and relates to the underwriting of risks for,
the sale of and the servicing of workers’ compensation insurance, general
liability insurance and commercial and business insurance product lines and
related services. Employee further acknowledges, agrees and represents that he
understands and knows the business in which the Company is engaged and the
scope, activities and business pursuits involved in the business of the Company.
Employee further acknowledges and understands that the noncompetition and
nonsolicitation of customer restrictions in this Agreement prohibit the Employee
from engaging, in any capacity or any position, and from conducting any
activities or business similar to that of the Company or that is competitive
with the Company and as provided under the specific terms and conditions of this
Agreement.

 

  (e) Customers of the Company. For purposes of this Agreement, “customers”
shall include, but are not limited to, insured businesses, persons and entities
who have or have had insurance coverage with the Company and insurance agents
with whom Company has contracts, agreements, arrangements or any type of
business, insurance placement or working relationship. Employee acknowledges and
represents that Employee understands the nature of the Company’s customer
relationships and who and what comprises its customers.

 

  (f) Non-Competition. During the Restricted Period, Employee shall not engage
in any of the following activities in the Restricted Area:

 

  (i) Carry on or engage in his own business (as a sole proprietor, corporation,
partnership, limited liability company, limited partnership or any other
business entity or business association) in competition with or similar to the
business of the Company.

 

  (ii) Carry on or engage in a competing business or work similar to or in
competition with the business of the Company as an employee, consultant, board
member, officer, manager, representative, contractor, consultant, subcontractor,
independent contractor or agent of any other person or entity or in any capacity
with or for any other person or entity.

 

  (iii) Acquire or have an interest in or an option or other right to acquire an
interest in any entity or business which is carrying on or engaging in a
competing business with the Company or in a business similar to that of the
Company. The term “an interest” shall include, without limitation, an interest
or right as a partner, shareholder, officer, director, member, general manager,
principal, limited partner, owner, trustee, financier, guarantor, surety,
mortgagee and lender.

 

  (iv) Accept or conduct any business or any transactions with any customer or
former customer of the Company or receive any compensation, remuneration or
consideration arising out of, related to or in any associated with any business
arrangement or relationship with any customer or former customer of the Company.

 

- 11 -



--------------------------------------------------------------------------------

  (g) Non-Solicitation. During the Restricted Period, Employee shall not engage
in the following activities in the Restricted Area:

 

  (i) Solicit the customers of the Company.

 

  (ii) Solicit the customers or former customers of Employee.

 

  (iii) Accept business from any customer of the Company.

 

  (iv) Accept business from any customer or former customer of Employee.

 

  (v) Service accounts or business of any customers of the Company.

 

  (vi) Service accounts or business of any customers or former customers of
Employee.

 

  (vii) Solicit, induce or attempt to induce any employee of the Company to
leave the employ of the Company.

 

  (h) Application. Company and Employee agree that (i) each of the actions
described in this Agreement constitute “carrying on and engaging in a business
similar to that of” Company and the “soliciting customers of” Company, as those
terms are used in La.R.S. 23:921, and (ii) this Agreement shall have the
broadest possible meaning and application as allowed under applicable law.
Additionally, any future amendment to La.R.S. 23:921 or decisions or rulings of
any court of competent jurisdiction which would expand the Company’s rights or
impose greater restrictions on Employee shall apply and shall be enforceable
herein. For purposes of this Agreement, the term “solicit” includes, but is in
no way limited to, any and all direct and indirect solicitation of business (by
Employee or through others) and the engagement in communications (through any
format or medium) for the purpose of or which would in any way facilitate or
attempt to generate business, services, work or other business activities with
the customer and this shall apply regardless of whether the customer initiates
the contact with Employee or Employee (or another person or entity) initiates
the contact with the customer.

 

  (i)

Remedies. In the event of breach or threatened or attempted breach of any
provision of this Agreement by Employee, the parties recognize and acknowledge
that such a breach would cause irreparable harm to the Company or that the
Company may not have an adequate remedy at law and that the restrictive
covenants contained in this Agreement are “obligations not to do” and that the
Company shall not be required to prove irreparable injury in order to obtain
injunctive relief in the event of any breach or threatened breach of this
Agreement. Employee further agree and acknowledge that if there is any breach or
threatened breach of any one or more of the provisions of this Agreement, the
Company may, in addition to any other legal or equitable remedies which may be

 

- 12 -



--------------------------------------------------------------------------------

  available to it, (i) obtain a temporary restraining order, preliminary
injunction and permanent injunction to enjoin or restrain Employee from the
breach or threatened breach of any such provision or provisions without the
necessity of posting a bond and (ii) require Employee to account for and pay
over to the Company all compensation, profits, moneys, accruals, increments,
remuneration or any other benefits derived or received by Employee as a result
of any transactions or actions constituting a breach of any provision of this
Agreement. Company shall also be entitled to recover any damages, attorney’s
fees and costs incurred by it in any legal action or to obtain specific
performance of or to enforce this Agreement or to remedy any breach of this
Agreement. All such remedies in favor of the Company shall be cumulative and
shall not be exclusive. In the event that the Company takes any legal action to
enforce this Agreement or to remedy any breach of this Agreement, the Company
shall be entitled to recover and the Employee shall be liable for all attorney’s
fees, court costs and expenses incurred by the Company in any such action.

 

  (j) Company Designation. As used in this Section 10, “Company” includes
Amerisafe, Inc., American Interstate Insurance Company, Silver Oak Casualty,
Inc., American Interstate Insurance Company of Texas, Amerisafe General Agency,
Inc. and any and all predecessor entities, successor entities, affiliate
entities, parent companies, assigns and subsidiaries. The parties acknowledge
and agree that the restrictive covenants in this Section 10 enure to the benefit
of and operate for the interest of all of the above-mentioned companies and
affiliates and said entities are expressly designated as third party
beneficiaries of this Section 10 and the restrictive covenants and obligations
imposed on Employee.

 

  (k) Construction Reformation and Severability. It is understood and agreed
that, should any portion of any clause or paragraph of this Section 10 be deemed
too broad to permit enforcement to its full extent, or should any portion of any
clause or paragraph of this Section 10 be deemed unreasonable, invalid or
unenforceable, then said clause or paragraph shall be reformed and enforced to
the maximum extent permitted by law. Additionally, if any of the provisions of
this Section 10 are ever found by a court of competent jurisdiction to exceed
the maximum enforceable (i) periods of time, (ii) geographic areas of
restriction, (iii) scope of noncompetition or nonsolicitation or
(iv) description of the Company’s business or customers, or for any other
reason, then such unenforceable element(s) of this Section 10 shall be reformed
and reduced to the maximum periods of time, geographic areas of restriction,
scope of noncompetition or nonsolicitation or description of the Company’s
business that is permitted by law. In this regard, any unenforceable,
unreasonable or overly broad provision shall be reformed or severed so as to
permit enforcement to the fullest extent permitted by law and reformation and
severability shall apply.

 

  (l)

Reasonableness. Employee acknowledges, represents and agrees that the
restrictive covenants in this Section 10 are reasonable in nature, scope, time
and territory and in the terms and conditions set forth herein. Employee
acknowledges, represents and agrees that the Company has expended substantial

 

- 13 -



--------------------------------------------------------------------------------

  cost in training Employee and that the Company has provided him with access to
valuable information and has provided him with valuable experience. In addition,
Employee acknowledges, represents and agrees that the Company has placed
Employee in contact with its customers, and has made Employee part of its
business plans. Employee further acknowledges, represents and agrees that
Employee would not have obtained such training, experience, contacts and
information from other sources without the employment relationship with the
Company. Employee further acknowledges, represents and agrees that the foregoing
have occurred or resulted based on the Company’s reliance on these restrictive
covenants and Employee’s representations and obligations made herein. Employee
further acknowledges, represents and agrees that this Section 10 and the
obligations of Employee under these restrictive covenants are reasonable in
order to protect the legitimate interests of the Company. Employee further
acknowledges, represents and agrees that by virtue of his job position, he has
become an integral and influential component of the Company’s current and future
business plans. It is the Employee’s desire and intent that this Agreement be
given full force and effect. Employee further acknowledges and agrees that
enforcement of these restrictive covenants will not create an undue burden or
hardship on him and will not impair or prevent him from earning a livelihood
based on his own education, training, experience, qualifications, and skills.

 

11. Assignment.

 

  (a) Neither this Agreement nor any right or interest hereunder shall be
assignable by the Employee or his beneficiaries or legal representatives without
the Company’s prior written consent; provided, however, that nothing in this
Section 11(a) shall preclude the Employee from designating a beneficiary to
receive any benefit payable hereunder upon his death or incapacity.

 

  (b) Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation or to exclusion,
attachment, levy or similar process or to assignment by operation of law, and
any attempt, voluntary or involuntary, to effect any such action shall be null,
void and of no effect.

 

  (c) Company shall have the right, without Employee’s consent, to assign this
Agreement and to assign any rights and obligations under this Agreement to any
person or entity including, but in no way limited to, any parent companies,
subsidiaries, affiliate entities, predecessors, and successors.

 

12. Binding Effect. Without limiting or diminishing the effect of Section 11
hereof, this Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, successors, legal representatives and
assigns.

 

13.

Notices. All notices which are required or may be given pursuant to the terms of
this Agreement shall be in writing and shall be sufficient in all respects if
given in writing and

 

- 14 -



--------------------------------------------------------------------------------

  (i) delivered personally, (ii) five business days after being mailed by
certified or registered mail, return receipt requested and postage prepaid,
(iii) sent via a nationally recognized overnight courier, or (iv) sent via
facsimile confirmed by certified or registered mail, return receipt requested
and postage prepaid, if to the Company at the Company’s principal place of
business, and if to the Employee, at his home address most recently filed with
the Company, or to such other address or addresses as either party shall have
designated in writing to the other party hereto.

 

14. Law Governing. This Agreement shall be governed by and construed in
accordance with the laws of the State of Louisiana, without regard to the
application of conflicts of laws principles. Employee consents to the
jurisdiction and venue of the 36th Judicial District Court, Beauregard Parish,
State of Louisiana and, alternatively, the U.S. District Court for the Western
District of Louisiana, Lake Charles Division.

 

15. Execution and Performance. Employee agrees and understands that this
Agreement is being executed, in whole or in part, in Beauregard Parish,
Louisiana. Additionally, performance of this Agreement is to be rendered, in
whole or in part, in Beauregard Parish, Louisiana. Employee further understands
and acknowledges that the employment relationship between Employee and the
Company is principally centered and based in Beauregard Parish, Louisiana.

 

16. Severability. The Employee agrees that in the event that any court of
competent jurisdiction shall finally hold that any provision of this Agreement
is void or constitutes an unreasonable restriction against the Employee, this
Agreement shall not be rendered void but shall apply with respect to such extent
as such court may judicially determine constitutes a reasonable restriction
under the circumstances. If any part of this Agreement is held by a court of
competent jurisdiction to be invalid, illegible or incapable of being enforced
in whole or in part by reason of any rule of law or public policy, such part
shall be deemed to be severed from the remainder of this Agreement for the
purpose only of the particular legal proceedings in question and all other
covenants and provisions of this Agreement shall in every other respect continue
in full force and effect and no covenant or provision shall be deemed dependent
upon any other covenant or provision. Severability and reformation shall apply.

It is understood and agreed that should any portion of any clause or paragraph
of this Agreement be deemed too broad to permit enforcement to its full extent
or should any portion of any clause or paragraph of this Agreement be deemed
unreasonable, then said clause or paragraph shall be reformed and enforced to
the maximum extent permitted by law.

 

17. Waiver. Failure to insist upon strict compliance with any of the terms,
covenants or conditions hereof shall not be deemed a waiver of such term,
covenant or condition, nor shall any waiver or relinquishment of any right or
power hereunder at any one or more times be deemed a waiver or relinquishment of
such right or power at any other time or times.

 

- 15 -



--------------------------------------------------------------------------------

18. Entire Agreement; Modifications. This Agreement, with referenced Attachment
“A”, constitutes the entire and final expression of the agreement of the parties
with respect to the subject matter hereof and supersedes the Prior Agreement and
other prior and contemporaneous agreements, oral and written, between the
parties hereto with respect to the subject matter hereof. This Agreement may be
modified or amended only by an instrument in writing signed by both Employee and
the Chief Executive Officer of the Company, provided, however, that in light of
the uncertainty with respect to the proper application of Section 409A of the
Code, the Company reserves the right to make amendments to the Agreement as the
Company deems necessary or desirable solely to avoid the imposition of taxes or
penalties under Section 409A.

 

19. Counterparts and Multiple Originals. This Agreement may be executed in two
or more counterparts and in multiple originals, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

20. Interpretation. The Company and Employee have jointly participated in the
negotiations and drafting of this Agreement. In the event any question of intent
or interpretation arises, this Agreement shall be construed and interpreted as
if drafted by both parties.

 

21. References to Attachments. All attachments and other documents which are
referred to herein are hereby incorporated by reference as if copied at length
herein.

 

22. Consultation and Acknowledgment. Employee acknowledges and agrees that
Employee has read and understands this Agreement and its effect, and that
Employee has had the opportunity to consult fully and freely with an attorney or
other advisor of his choice regarding this Agreement and to have an attorney or
advisor review and advise Employee with respect to this Agreement prior to his
entering into this Agreement. Employee further acknowledges that he has
carefully read this entire Agreement and understands the nature and extent of
the rights and obligations created by this Agreement and that he is entering
into this Agreement voluntarily and without coercion. Employee further
acknowledges that this Agreement is being entered into after due thought and
consideration and after a mutual and meaningful negotiation between the parties.

[signature page follows]

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

AMERISAFE, INC. By:   

/s/ G. Janelle Frost

  Name:    G. Janelle Frost   Title:   Chief Executive Officer & President
EMPLOYEE:

/s/ Neal Fuller

Neal Fuller

 

- 17 -



--------------------------------------------------------------------------------

ATTACHMENT “A”

Employment Agreement

“Restricted Area”

The following states constitute the “Restricted Area” for purposes of the
Employment Agreement, including Section 10, entitled “Restrictive Covenants”,
entered into between the Company and the Employee:

States of Alabama, Alaska, Arkansas, California, Colorado, Delaware, Florida,
Georgia, Hawaii, Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana,
Maine, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri,
Montana, Nebraska, Nevada, New Hampshire, New Mexico, New York, North Carolina,
Oklahoma, Oregon, Pennsylvania, Rhode Island, South Carolina, South Dakota,
Tennessee, Texas, Utah, Vermont, Virginia, Washington, Wisconsin and Wyoming.

 

- 18 -